DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action on the merits in response to communications filed 22nd day of December, 2020, including Remarks and Amendments.  
Claims 1-7 and 17-29 are currently pending and are considered below.  Claims 8-16 have been withdrawn. Claims 27-29 are new. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 17-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-7 and 17-29 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2A). Claims 1 and 20 contain substantially similar language and scope and are addressed together in the rejection analysis of claim 1. 


Examiner notes that the claimed invention amounts to users assigning risk, having to pay for the damages of the rented equipment, through an agreement, so the party that rents the equipment does not end up at risk of losing equipment to damages which is similar to managing interactions between people, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “ certain methods of organizing human activity, such as such as managing legal interactions. This amounts to a method of organizing human activity relating to commercial or legal interactions, including agreements in the form of contracts (see 84 Fed. Reg. (4): 50-57 at 52). Thus, the claims are directed to a judicial exception of an abstract idea.
The limitation directed to “receiving, by a third party residing within a second international political boundary, documentation of an assignment of one or more damage claims from a first party who resides within a first international political boundary, wherein the first party rents itemized goods, property or equipment to a second party, wherein the second party resides within the second international political boundary, travels to a location within the first international political boundary, and rents the itemized goods, property or equipment, located within the first international political boundary, from the first party, and wherein the itemized goods, property or equipment are damaged while being rented”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal interactions such as entering into agreements or contracts. Insurance companies, contractors, 
The limitation directed to “obtaining a record that the second party resides within the second international political boundary based on a physical presentation of international travel documents associated with the second party” and “generating and transmitting a package of forms with citizen signatories, residency, forum selection, and choice of law to the second party who, by provision, wherein the second party, at a time of rental of the itemized goods, property or equipment, resides within the second international political boundary”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal interactions such as entering into agreements or contracts. Insurance companies, contractors, underwriters, your average person, etc., have entered into assignment contracts long before the invention of computer. Examiner notes that limitations recite further embellishments of the agreement and the submission of material elements to the assignment agreement. The mere nominal recitation of generic computer components such as an electronic communication does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea. 


If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application. Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application. 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions and agreements without any additional elements to consider.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claim as a whole merely describes how to generally “apply” the concept of receiving an assignment agreement between parties in a rental car agreement. There are no computing elements to consider that could potentially provide significantly more (i.e., an inventive concept) to the abstract idea.

With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.
The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself. For example, claim 2-7, 21 and 23-24 recites steps of including various data and terms in the contractual agreement. Claim 19, 22 and 25-26 is a further embellishment of an aspect of a contract which has been identified as being representative of an abstract idea. Claims 27-29 are directing to generating and transmitting information which the courts have identified as being not enough to render a set of claims patentable. The transmission and processing of information has been identified has generic computer functions (see the 2019 January Update). Claim 29 is directed to the assertion that the claims are performed in the order presented which does not add significantly more to the claimed invention. 
Claims 17 and 18 are directed to data transmission which amounts to insignificant extra-solution activities (see M.P.E.P. 2106.05(g) and 84 Fed. Reg. (4) at 55). Therefore, the dependent claims do not amount to claiming anything that is significantly more than the judicial exception.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 20-22, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Law of Entrepreneurs: Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of U.S. Patent Application No. 20020038424 to Joao et al. (hereinafter Joao).
Referring to Claim 1, 20-21, and 29, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches a method comprising:
receiving, by a third party residing within a second international political boundary, assignment of one or more damage claims from a first party who resides within a first international political boundary, wherein the first party rents itemized goods, property or equipment to a second party, wherein the second party resides within a second international political boundary, travels to a location within the first international political boundary and rents the itemized goods, property or equipment, located within the first international political boundary, from the first party, and wherein the itemized goods, property, or equipment are damaged while being rented
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).
Saylor fails to explicitly state:
that the rental could be an international rental that will cross international borders. 
Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of transacting rentals over international waters or borders (as disclosed by Bennett) to the known method for recovering legal damages to rental property and the delivery of rental services (as disclosed by Saylor) to allow users to rent a car multi-country driving adventures and cross borders with the same vehicle, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of transacting rentals over international waters or borders to the known method for recovering legal damages to rental property and the delivery of rental services to allow users to rent a car multi-country driving adventures and cross borders with the same vehicle).  See also
obtaining a record that the second party resides within the second international political boundary based on a physical presentation of international travel documents associated with the second party;
Examiner notes that the limitation is not explicitly taught by the combination of Saylor and Bennet. 
However, Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories, their residency, and rental area (see at least Insure: Page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of obtaining confirmation via an electronic communication of the requesting parties residency before entering into a policy agreement and damage waiver agreements (as disclosed by Insure) to the known method for recovering legal damages to rental property and the delivery of rental services (as disclosed by combination of Saylor and Bennet) to provide collision damage and loss damage waiver insurance for use in rental vehicles. One of ordinary skill in the art would have been motivated to apply the known technique of obtaining confirmation via an electronic communication of the requesting parties residency before entering into a policy agreement and damage waiver agreements because it would collision damage and loss damage waiver insurance for use in rental vehicles (see Insure: Page 1). 
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of obtaining confirmation via an electronic communication of the requesting parties residency before entering into a policy agreement and damage waiver agreements to the known method for recovering legal damages to rental property and the delivery of rental services to collision damage and loss damage waiver insurance for use in rental vehicles). See also MPEP § 2143(I)(D).
generating and transmitting a package of forms citizen signatories, residency, forum selection, and choice of law to the second party by provision, wherein the second party, at a time of rental of the itemized goods, property or equipment, resides within the second international political boundary
The combination of Saylor, Bennett, and Insure teaches the method step of recovering assigning rights to damages in international rental agreements related to rental cars.

Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3).
Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories, their residency, and rental area wherein the forms are generated by the website and provided in the quote form interface (see at least Insure: Page 1). 
The combination of Saylor, Bennett, and Insure does not explicitly state:
generating, forum selection, and choice of law to the second party who by provision is subject to legal process, by the third party as assignee, within the second international political boundary for recovery of damage to the itemized goods, property or equipment, wherein the second party, at a time of rental of the itemized goods, property or equipment, resides within the second international political boundary 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of agreeing to a forum selection and choice of law when entering into a contract with another party and recovering in the chosen and agreed upon forum (as disclosed by Insight) to the known method of recovering legal damages to rental property across boundaries and method and system for entering into insurance agreements related to rental cars (as disclosed by the combination of Saylor, Bennett, and Insure) to limit companies risk and reduce litigation expenses and avoiding the thread of hostile foreign laws, judges, and/or juries.  One of ordinary skill in the art would have been motivated to apply the known technique of agreeing to a forum selection and choice of law when entering into a contract with another party and recovering in the chosen and agreed upon forum because it would limit companies risk and reduce litigation expenses and avoiding the thread of hostile foreign laws, judges, and/or juries (see Insight: Page 1).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of agreeing to a forum selection and choice of law when entering into a contract with another party and recovering in the chosen and agreed upon forum (as disclosed by Insight) to the known method of recovering legal damages to rental property across boundaries and method and system for entering into insurance agreements related to rental cars (as disclosed by the combination of Saylor, Bennett, and Insure) to describe a standard element of contracts in which the venue is preselected as to be where the defendant resides, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,   In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of agreeing to a forum selection and choice of law when entering into a contract with another party and recovering in the chosen and agreed upon forum to the known method of recovering legal damages to rental property across boundaries and method and system for entering into insurance agreements related to rental cars to limit companies risk and reduce litigation expenses and avoiding the thread of hostile foreign laws, judges, and/or juries).  See also MPEP § 2143(I)(D).
receiving, from the second party, a signatory action associated with the package of forms, wherein the signatory action received within the first international political boundary is performed by the second party
The combination of Saylor, Bennett, Insure, Insight and Joao teaches the claimed limitation. 
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).

Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories (parties, policy buyers/holders), their residency, and rental area (see at least Insure: Page 1).
The combination of Saylor, Bennett, Insure, and Insight, while discusses the assignment through a written contract (signed), does not explicitly state the claim limitation directed to receiving a signatory action from the parties.
Joao, which like Saylor, Bennett, Insure, and Insight talks about contract aspects and methods of entering into contracts and various agreements, teaches it is known for a method and system to monitor contract interactions and require the signing of a contract through the use of an electronic signature (see at least Joao: Abstract, ¶ 9, 25-28, 34-40, 47-48, 131-134, 174-187, 225-259). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate requiring a signature from parties within an agreement (as disclosed by Joao) into the method of recovering legal damages to rental property across boundaries where parties enter into assignment agreements (as disclosed by the combination of Saylor, Bennett, Insure, and Insight). One of ordinary skill in the art would have been motivated to incorporate 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of requiring a signature from parties within an agreement (as disclosed by Joao) into the method of recovering legal damages to rental property across boundaries where parties enter into assignment agreements (as disclosed by the combination of Saylor, Bennett, Insure, and Insight), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of requiring a signature from parties within an agreement into the method of recovering legal damages to rental property across boundaries where parties enter into assignment agreements). See also MPEP § 2143(I)(A).
sending, subsequent to receiving the signatory action associated with the package of forms from the second party, the package of forms with the citizen signatories, residency, forum selection, and choice of law to the second party within the second international political boundary after the second party travels back to a location within the second international boundary
recovering, by the third party, payment of damages within the second international political boundary after the sending of the package of forms with citizen signatories, residency, forum selection, and choice of law and the signatory action received from the second party within the first international political boundary to the second party while in the second international political boundary
Specifically, Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11). Saylor discloses the method step of the third party recovering damages from the second party based on the contract (see at least Saylor: Page 9). 
Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3).
Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories, their residency, and rental area wherein the forms are generated by the website and provided in the quote form interface (see at least Insure: Page 1). 
Gruber teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract, allowing for recovery in the agreed upon forum under the agreed upon choice of law (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference 

**Claim 20 and 21 contains similar language to claim 1 which is directed to:
receiving, from a first party that resides in a first international political boundary, a document or copy of a physical signatory action subjecting the first party to legal process within the first international political boundary for recovery of damages, by a second party that resides in the first international political boundary, as an assignee of one or more damage claims against the first party assigned from a third party that resides in a second international political boundary to the second party, the one or more damage claims against the first party and resulting from damage to itemized goods, property or equipment located within the second international political boundary during a term of rental by the first party from the third party (claim 20); and
wherein the second party resides in the first international political boundary (claim 21)
Examiner notes that the applied combination teaches where parties that reside in various jurisdictions that are either different or the same as other parties in the agreement. The combination discloses the capability of having the first part reside in a first international boundary and a second party also reside in the same political boundary. The combination is still capable of the method step and therefore teaches the limitation for similar reasons explained above in the applied rejection to claim 1.

As per claim 5, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the limitations of claim 1; Gruber further teaches provisioning terms binding said second party to submit to the jurisdiction of courts within the second international political boundary. 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 
Examiner notes that the claim language directed to international rentals is taught by Bennett (see at least Bennett: Page 1-2). Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 

Referring to Claim 22, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches, including wherein the signatory action received includes a signature.
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: 
Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories (parties, policy buyers/holders), their residency, and rental area (see at least Insure: Page 1).
The combination of Saylor, Bennett, Insure, and Insight, while discusses the assignment through a written contract (signed), does not explicitly state the claim limitation directed to receiving a signatory action from the parties.
Joao, which like Saylor, Bennett, Insure, and Insight talks about contract aspects and methods of entering into contracts and various agreements, teaches it is known for a method and system to monitor contract interactions and require the signing of a contract through the use of an electronic signature (see at least Joao: Abstract, ¶ 9, 25-28, 34-40, 47-48, 131-134, 174-187, 225-259). 

Referring to Claim 26, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the method according to claim 20 including identifying the first international political boundary; obtaining a declaration of residence from the second party while the second party is physically located within the second international political boundary; and identifying the third party that resides in the second international political boundary.
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories, their residency, and rental area (see at least Insure: Page 1). 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and . 

Claims 2 and 23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over NPL Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of U.S. Patent Application No. 20020038424 to Joao et al. (hereinafter Joao) in view of NPL Bisnar, John, “CAOC Supports Rental Car Bill”, hereinafter "Bisnar”.
As per claim 2 and 23, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the limitations of claim 1; The combination of Saylor, Bennett, Insure, Gruber and Joao does not specifically disclose receiving damage claim information from said first party concerning a damage incident which occurred during a term of a rental of goods, property or equipment to said second party.
However, Bisnar teaches receiving damage claim information from said first party concerning a damage incident which occurred during the term of a rental of goods, property or equipment to said second party at Pg. 1, Items 1-3 (“the California resident can present service on the rental agency in this state and no longer needs to seek the non-resident driver wherever they may be… The service can be presented to the rental agency by first-class mail, return receipt or personal service by a constable registered by the State to achieve personal service… the bill requires the rental agency to send a copy of the subpoena and the complaint to the non-resident .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of receiving damage claim information (as disclosed by Bisnar) into the method for assigning rights and the subsequent the recovery of damages to third parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao). One of ordinary skill in the art would have been motivated to incorporate the feature of receiving damage claim information because it would decrease the difficulty of bring suit for rightful recover of damages (see Bisnar: Page 1).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of receiving damage claim information (as disclosed by Bisnar) into the method for assigning rights and the subsequent the recovery of damages to third parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of receiving damage claim information into the method for assigning rights and the subsequent the recovery of damages to third parties). See also MPEP § 2143(I)(A).

Claim 3 and 24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over NPL Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of FreeAdvice.com, “How does a contingent fee agreement work?”, hereinafter “FreeAdvice”.  
As per claim 3 and 24, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the limitations of claim 1.  The combination does not disclose receiving/providing a contingency fee.
However, FreeAdvice shows that contingency fee arrangements were well known in the art and in the industry of drafting contracts and agreements between parties before the filing date of the claimed invention (see Pg. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving a contingency fee from said first party.  Such a combination would have been obvious because of the motivation that they would not have to pay legal fees up front, but instead would only have to pay them if the case was won against the party who cause the damages.  This would increase convenience and decrease the risk for the first party.  Moreover, such a combination would have been obvious since the claimed invention is a combination of old concepts and one of ordinary skill in the art would have recognized that combining the concepts would yield a predictable result. 

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over NPL Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of U.S. Patent Application No. 20020038424 to Joao et al. (hereinafter Joao) in view of National Equip. Rental, Ltd. V. Szukhent, 375 U.S. 311 (1964), hereinafter “National”.  
As per claim 4, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the limitations of claim 1.  The combination does not disclose including terms in said second damage recovery agreement which bind said second party in an agreement with an entity who resides within said second international political boundary.
***[The examiner notes that the terms in an agreement constitute non-functional descriptive material since they are words on a paper that do not provide any function to the paper that they are written on other to provide meaning to a human reader; therefore, the particular terms in an agreement are afforded little if any patentable weight, see the printed matter doctrine at MPEP 2111.05].
The combination of Saylor, Bennett, Insure, Gruber and Joao does disclose a second party entering into an agreement to be subject to service of process in a second political boundary (see the rejection of claim 1).
Analogous reference National, which is directed to a legal decision regarding a contractual dispute, teaches a contract whereby the parties agree that a second party residing in a second political boundary will be subject to process in the second political boundary (see Pg. 1-2).  The concept of including terms in said second damage recovery agreement which bind said second party in an agreement with an entity who resides within said second political boundary at Pg. 1-2 (see facts of the case).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include the concept of including terms in said second damage recovery agreement which bind said second party in an agreement with an entity who resides within said second political boundary as taught in National.  Such a combination would have been obvious because of the advantages to hold other parties accountable for accepting service when serving the individual who caused damages would be inconvenience or not found.   Including these terms to the second damage recovery agreement rather than the first recovery agreement would have been obvious since the arrangement of parts would not product a new unpredictable results. See MPEP 2144.04.
Examiner additionally notes that the claim language directed to international rentals is taught by Bennett (see at least Bennett: Page 1-2).

Claims 6-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over NPL Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of U.S. Patent Application No. 20020038424 to Joao et al. (hereinafter Joao) in view of Henderson, Alastair, Srangsomwon, Surapol, “"Governing law" and "jurisdiction" clauses”, hereinafter “Henderson”.  
As per claim 6, the combination of Saylor, Bennett, Insure, Gruber and Joao discloses the limitations of claim 1.  The combination does not disclose including terms in said second damage recovery agreement which bind said second party to submit to any venue within said second international political boundary. Examiner notes that the Bennet reference teaches it is known to rent vehicles and cross international political boundaries. 
***[The examiner notes that the terms in an agreement constitute non-functional descriptive material since they are words on a paper that do not provide any function to the paper that they are written on other to provide meaning to a human reader; therefore, the particular terms in an agreement are afforded little if any patentable weight, see the printed matter doctrine at MPEP 2111.05].
However, analogous reference Henderson discloses that it was known in the art before the effective filing date of the claimed invention to include terms in a damage recovery agreement which bind a second party to submit to any venue within said second political boundary at Pg. 1-2, “Jurisdiction Clauses” (“A jurisdiction clause therefore states that the parties have agreed to the courts of a named country taking jurisdiction over (in other words, having the right to hear) any disputes that may arise. Usually a jurisdiction clause will provide for either “exclusive” or “non-exclusive" jurisdiction… "exclusive jurisdiction" means that only the specified courts will have jurisdiction to hear disputes; and non-exclusive jurisdiction” means those courts can hear disputes The parties submit all their disputes arising out of or in connection with this Agreement to the exclusive jurisdiction of the Courts of []”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, which includes entering into an agreement for damages arising out a contract between two parties that reside in different political boundaries, to further include the concept of including terms in an agreement which bind a second party to submit to any venue within a second political boundary as taught in Henderson.  Such a combination would have been obvious because of the advantage of the parties to explicitly set out their intentions for how their disputes will be handled and where, which would reduce confusion and litigation costs arising out of arguing which court should hear a suit.  Moreover, it would have been obvious to try by one of ordinary skill in the art at the time of the invention to include terms binding the second party to the second political boundary in which the second party resides because there are a finite number of predictable solutions (i.e., places where suit can be brought) to solve the known problem and one of ordinary skill in the art would have recognized that doing so would have yielded predictable success.  Binding the second party to any venue in the second political boundary would have been advantageous to increase the convenience for the second party, thereby increasing the chances that he/she will show up to court and be liable to damages.  Moreover, bringing suit in the second party’s political boundary would have been obvious because of the motivation to bring a cause of action where a defendant's assets are located (Henderson, Pg. 3, bullet point 4).  Including these terms to the second damage recovery agreement rather than the 
Examiner additionally notes that the claim language directed to international rentals is taught by Bennett (see at least Bennett: Page 1-2).
 
As per claim 7, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the limitations of claim 1.  The combination does not disclose including terms in said second damage recovery agreement which bind said second party to submit to arbitration in any venue within said second international political boundary. Examiner notes that the Bennet reference teaches it is known to rent vehicles and cross international political boundaries.
***[The examiner notes that the terms in an agreement constitute non-functional descriptive material since they are words on a paper that do not provide any function to the paper that they are written on other to provide meaning to a human reader; therefore, the particular terms in an agreement are afforded little if any patentable weight, see the printed matter doctrine at MPEP 2111.05].
However, analogous reference Henderson discloses that it was known in the art before the effective filing date of the claimed invention to include terms in a damage recovery agreement which bind a second party to submit to arbitration in any venue within said second political boundary at Pg. 1-2, “Jurisdiction Clauses” (“Sometimes parties choose to resolve disputes by arbitration, in which case they include an arbitration clause in their contract”; see also Pg. 3 (providing an example of a jurisdiction clause: "The parties submit all their disputes arising out of or in connection with this Agreement to the exclusive jurisdiction of the Courts of []”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, which includes entering into an 
Examiner additionally notes that the claim language directed to international rentals is taught by Bennett (see at least Bennett: Page 1-2).

Claims 17-19, 25, and 27-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over NPL Assignment of Contract Rights to Saylor Academy, dated 2012, in view of NPL What You Need to Know About Renting a Car in Europe to Andrea Bennett (hereinafter Bennett) in view of NPL Rental Car Insurance Options to Insuremyrentalcar.com (dated 2013) in view of NPL Forum Selection Clauses: Limitations on Enforceability to Aaron Gruber (hereinafter Gruber) in view of U.S. Patent Application No. 20020038424 to Joao et al. (hereinafter Joao) in view of U.S. Patent Application Publication No. 20070016514 to Al-Abdulqader et al. hereinafter AA). 
Referring to Claim 17, the combination of Saylor, Bennett, Insure, Gruber, Joao and AA teaches the method according to claim 17; The combination of Saylor, Bennett, Insure, Gruber and Joao fails to teach The combination of Saylor, Bennett, Insure, Gruber and Joao fails to teach wherein one or more of the obtaining, generating, and transmitting is performed in real-time via electronic communication.
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 
Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories (parties, policy buyers/holders), their residency, and rental area (see at least Insure: Page 1).
However, AA, which talks about a method and system for facilitating contract procurement, teaches it is known in the contract industry to create, attach and distribute contract addendums to parties of a contract (see at least AA: ¶ 171, 251-254, 383-385 and 433). AA further discusses using computers to transmit information via an electronic communication system (see at least AA: Abstract, ¶ 16-17, 23, 39-41, 170, 217, 233, 283, 294 and 309).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an assignment contract between multiple parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of creating, attaching and transmitting contract addendums to various parties into the assigning the rights to damage claims via an assignment contract between multiple parties to facilitate contract procurement and contract management over a computer network). See also MPEP § 2143(I)(A).

Referring to Claim 18, the combination of Saylor, Bennett, Insure, Gruber, Joao and AA teaches the method according to claim 17 including wherein the generating is performed in bulk and transmitting includes delivery of hard copies to the first party.
AA further discusses generating and transmitting hard copies (see at least AA: ¶ 329 and 332).

Referring to Claim 19, the combination of Saylor, Bennett, Insure, Gruber, Joao and AA teaches the method according to claim 17 including identifying the first international political boundary; obtaining a declaration of residence from the second party while the second party is physically located within the second international political boundary; and identifying the third party that resides in the second international political boundary as a Claims Administrator where the laws of the country or state in the second international political boundary do not subject the second party to legal process by the third party as assignee for recovery of damage to the itemized goods, property or equipment.
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 

Referring to Claim 25, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the method according to claim 20; the combination of Saylor, Bennett, Insure, Gruber and Joao teaches:
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 
The combination of Saylor, Bennett, Insure, Gruber and Joao fails to teach automatically generating an addendum package provisioning the citizen signatories, residency, forum selection, and choice of law based on one or more of laws of the first international political boundary, laws of the second international political boundary, a rental contract associated with the first party; and transmitting the addendum package.
However, AA, which talks about a method and system for facilitating contract procurement, teaches it is known in the contract industry to create, attach and distribute contract addendums to parties of a contract (see at least AA: ¶ 171, 251-254, 383-385 and 433). AA further discusses using computers to transmit information via an electronic communication system (see at least AA: Abstract, ¶ 16-17, 23, 39-41, 170, 217, 233, 283, 294 and 309).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an assignment contract between multiple parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of creating, attaching and transmitting contract addendums to various parties into the assigning the rights to damage claims via an assignment contract between multiple parties to facilitate contract procurement and contract management over a computer network). See also MPEP § 2143(I)(A).

Referring to Claim 27, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the method according to claim 1; The combination of Saylor, Bennett, Insure, Gruber  wherein the generating and transmitting is custom performed on equipment not in possession of the third party.
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).
Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to 
However, AA, which talks about a method and system for facilitating contract procurement, teaches it is known in the contract industry to create, attach and distribute contract addendums to parties of a contract (see at least AA: ¶ 171, 251-254, 383-385 and 433). AA further discusses using computers to transmit information via an electronic communication system (see at least AA: Abstract, ¶ 16-17, 23, 39-41, 170, 217, 233, 283, 294 and 309).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an assignment contract between multiple parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao). One of ordinary skill in the art would have been motivated to incorporate the feature of creating, attaching and transmitting contract addendums to various parties because it would facilitate contract procurement and contract management over a computer network.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an assignment contract between multiple parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of creating, attaching and transmitting contract addendums to various parties into the assigning the rights to damage claims via an assignment contract between multiple parties to facilitate contract procurement and contract management over a computer network). See also MPEP § 2143(I)(A).

Referring to Claim 28, the combination of Saylor, Bennett, Insure, Gruber and Joao teaches the method according to claim 1; The combination of Saylor, Bennett, Insure, Gruber and Joao fails to teach wherein the generating and transmitting is performed before second party travels to the first political boundary.
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 

Examiner notes that Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3). 
Examiner notes that Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories (parties, policy buyers/holders), their residency, and rental area (see at least Insure: Page 1).
However, AA, which talks about a method and system for facilitating contract procurement, teaches it is known in the contract industry to create, attach and distribute contract addendums to parties of a contract (see at least AA: ¶ 171, 251-254, 383-385 and 433). AA further discusses using computers to transmit information via an electronic communication system (see at least AA: Abstract, ¶ 16-17, 23, 39-41, 170, 217, 233, 283, 294 and 309).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of creating, attaching and transmitting contract addendums to various parties (as disclosed by AA) into the assigning the rights to damage claims via an assignment contract between multiple parties (as disclosed by the combination of Saylor, Bennett, Insure, Gruber and Joao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of creating, attaching and transmitting contract addendums to various parties into the assigning the rights to damage claims via an assignment contract between multiple parties to facilitate contract procurement and contract management over a computer network). See also MPEP § 2143(I)(A).


Response to Arguments
112 Rejection
Examiner notes that the previously applied 112 Rejection has been withdrawn in consideration of the submitted amendments. 
101 Rejection
Examiner notes that Applicant arguments, see pages 12-24 of Remarks, directed to the rejection of claims 1-7 and 16-26 under 35 U.S.C. § 101 have been fully considered but found unpersuasive. 
Examiner initially notes that, as discussed in the interview with applicant, this application was flagged and ran by a Quality Specialist and specifically the Point of Contact regarding applications analysis under the 2019 PEG, and October Update. Examiner notes that the reviewer came to the same conclusion regarding the limitations and agreed with the Examiner’s analysis of the claimed invention as applied to the 2019 PEG, the recent case law, and the provided guidance from the Patent and Trademark Office. 
Furthermore, Examiner notes that the claimed invention has been amended and the submitted arguments are directed to the amended claim language. The claimed invention is directed to certain methods of organizing human activity such as legal or business interactions such as entering into a contract, the invention does go beyond generally linking generic computer elements to the identified abstract idea and the claims do not provide significantly more than the abstract idea. Examiner notes that the claimed invention amounts to users assigning risk, having agreement, so the party that rents the equipment does not end up at risk of losing equipment to damages which is similar to managing interactions between people, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “ certain methods of organizing human activity, such as such as managing legal interactions. This amounts to a method of organizing human activity relating to commercial or legal interactions, including agreements in the form of contracts (see 84 Fed. Reg. (4): 50-57 at 52). Thus, the claims are directed to a judicial exception of an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted previously, the claim as a whole merely describes how to generally “apply” the concept of receiving an assignment agreement between parties in a rental car agreement. There are no computing elements to consider that could potentially provide significantly more (i.e., an inventive concept) to the abstract idea.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that claims 1 and 20 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself. For example, claim 2-7, 21 and 23-24 recites steps of including various data and terms in the contractual agreement. Claim 19, 22 and 25-26 is a further embellishment of an aspect of a contract which has been identified as being representative of an abstract idea. Claims 27-29 are directing to generating 
Claims 17 and 18 are directed to data transmission which amounts to insignificant extra-solution activities (see M.P.E.P. 2106.05(g) and 84 Fed. Reg. (4) at 55). Therefore, the dependent claims do not amount to claiming anything that is significantly more than the judicial exception.
Therefore, the claims stand rejected under 35 U.S.C. 101.
103 Rejections
Applicant’s arguments, see Page 24-27 of Remarks, submitted on the 22nd day of December, 2020, with respect to the rejection of Claims 1-7 and 16-26 under 35 U.S.C. §103 have been considered but found to be unpersuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that the references all deal with the same subject matter as defined in the rejection and would be obvious to combine. Like the instant application being consider as a whole and ordered combination, the applied rejection must be viewed in combination and as a whole. The limitations are adequately addressed in the applied rejection and therefore, the claims stand rejected. 
Saylor, which talks about assignment of contract rights discloses assigning damage claims and every right associated to a contract to a third party (see at least Saylor: Page 8-9 and 12). Examiner notes that the claimed invention amounts to an assignment contract between the first and third party where the contract assigned is a rental contract. Saylor discusses in one of the examples that the assigned agreement can be based on a rental agreement (see at least Saylor: Page 13). Saylor further discusses that the assignment can be the right to the damages of goods and sums already due or to become due (see at least Saylor: Page 11).
Bennet teaches it is known for individuals to rent property and equipment through transactions over international waters (see at least Bennett: Page 1-3).
Insure, which talks about an insurance company website that provides rental car insurance in the form of Damage Waiver and Loss Waivers, teaches it is known for the second party, that rents a rental car in a foreign or different state than they are a resident in, to purchase a waiver insurance policy and the first step is to require the users to verify and confirm their residency (see at least Insure: Page 1). Examiner notes that Insure teaches that the renting users submit policy forms filled out which include information specific to the signatories, their residency, and rental area (see at least Insure: Page 1). 
Gruber, which talks about forum-selection clauses, teaches that it is known in contract settings for parties to agree upon a forum prior to executing the contract, and courts have held contracts that include forum selection and choice of law as enforceable when agreed upon by each party via the contract (see at least Pages 1-3). Examiner notes that Gruber teaches that some courts go as far as to rule against a forum selection when a choice of law is not provided, while some courts choose a venue. However, the Gruber reference teaches that forum selection and choice of law provisions in contracts are standard in the contract world and prevalent in the case law. 
Joao, which like Saylor, Bennett, Insure, and Insight talks about contract aspects and methods of entering into contracts and various agreements, teaches it is known for a method and system to monitor contract interactions and require the signing of a contract through the use of an electronic signature (see at least Joao: Abstract, ¶ 9, 25-28, 34-40, 47-48, 131-134, 174-187, 225-259). 
The claimed invention pulls known legal concepts and procedures and combines them into the claimed invention. The applied rejection warrants the inclusion of a plurality of references to show that the claimed invention is not patentable based on the state of the prior art.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner notes that each combination is cited with a motivation statement from each reference and nothing gleaned from the claimed invention. As shown in the applied rejection, the claimed invention amounts to a standard procedure of entering into an assignment agreement and agreeing to specific terms. Each combination discusses the formation or a method of entering into an agreement and therefore one of ordinary skill in the art would be motivated to combine the similar references. The claims stand rejected.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action   (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689